Exhibit 10.1

 

AMENDED AND RESTATED EMPLOYMENT AND NONCOMPETITION AGREEMENT

 

This AMENDED AND RESTATED EMPLOYMENT AND NONCOMPETITION AGREEMENT (“Agreement”)
is made as of the 21st day of December, 2018 (the “Execution Date”), to be
effective January 1, 2019 (the “Effective Date”), between Andrew Mathias
(“Executive”) and SL Green Realty Corp., a Maryland corporation with its
principal place of business at 420 Lexington Avenue, New York, New York 10170
(the “Employer”), and, as of the Effective Date, amends in its entirety and
completely restates that certain amended and restated employment agreement
between Executive and the Employer dated as of November 8, 2013, as amended (the
“Prior Agreement”).

 

1.              Term.  The term of this Agreement shall commence on January 1,
2019 and, unless earlier terminated as provided in Section 6 below, shall
terminate on December 31, 2021 (the “Current Term”); provided, however, that
Sections 4 and 8 (and any enforcement or other procedural provisions hereof
affecting Sections 4 and 8) hereof shall survive the termination of this
Agreement as provided therein.  The Current Term shall automatically be extended
for successive one-year periods (each, a “Renewal Term”), unless either party
gives the other party written notice of non-renewal at least 120 days prior to
the expiration of the Current Term or then current Renewal Term, as applicable. 
In addition, in the event that a Change in Control occurs within 18 months prior
to the scheduled expiration of the Current Term, Executive may elect, by written
notice to the Employer within 30 days after the Change in Control, to extend the
expiration of the Current Term until the date that is 18 months after such
Change in Control.  The period of Executive’s employment hereunder consisting of
the Current Term and all Renewal Terms, if any, is herein referred to as the
“Employment Period.”

 

2.              Employment and Duties.

 

(a)         Duties.  During the Employment Period, Executive shall be employed
in the business of the Employer and its affiliates.  Executive shall serve the
Employer as a senior corporate executive of the Employer and shall have the
title of President of the Employer.  Executive will report to the Chief
Executive Officer of the Employer.  Executive’s duties and authority shall be
those as would normally attach to Executive’s position as President, including
such duties and responsibilities as are customary among persons employed in
similar capacities for similar companies, and as set forth in the By-laws of the
Employer and as otherwise established from time to time by the Board of
Directors of the Employer (the “Board”) and the Chief Executive Officer of the
Employer, but in all events such duties shall be commensurate with his position
as President of the Employer. The Employer shall cause Executive to be nominated
for reelection to the Board at the expiration of each then current term ending
during the Employment Period and use commercially reasonable efforts to cause
his reelection.

 

(b)         Best Efforts.  Executive agrees to his employment as described in
this Section 2 and agrees to devote substantially all of his business time and
efforts to the performance of his duties under this Agreement, excepting
vacation time, holidays, sick days and periods of disability, and except as
otherwise approved by the Board or Compensation Committee of the Board (the
“Compensation Committee”); provided, however, that nothing herein shall be
interpreted to preclude Executive, so long as there is no material interference
with his duties hereunder, from (i) participating as an officer or director of,
or advisor to, any charitable, non-profit, educational or other tax-exempt
organizations or otherwise engaging in charitable, fraternal or trade group
activities; (ii) investing and managing his assets as an investor in other
entities or business ventures; provided that such investment and management does
not violate Section 8 hereof; or (iii) serving as a member of the board of
directors of a for-profit corporation with the approval of the Chief Executive
Officer of the Employer.

 

--------------------------------------------------------------------------------



 

(c)          Travel.  In performing his duties hereunder, Executive shall be
available for all reasonable travel as the needs of the Employer’s business may
require.  Executive shall be based in New York City or Westchester County.

 

3.              Compensation and Benefits.  In consideration of Executive’s
services hereunder, the Employer shall compensate Executive as provided in this
Agreement.

 

(a)         Base Salary.  The Employer shall pay Executive an aggregate minimum
annual salary at the rate of $950,000 per annum during the Employment Period
(“Base Salary”).  Base Salary shall be payable bi-weekly in accordance with the
Employer’s normal business practices and shall be reviewed by the Board or
Compensation Committee at least annually (and, for the avoidance of doubt, any
increased Base Salary shall constitute “Base Salary” for all purposes hereof). 
In no event shall Executive’s Base Salary in effect at a particular time be
reduced without his prior written consent.

 

(b)         Formulaic Annual Cash Bonus.  With respect to fiscal year 2019 and
thereafter during the Employment Period, Executive shall participate in a
formulaic annual cash bonus program allowing Executive to earn an amount up to
two hundred and fifty percent (250%) of Executive’s Base Salary for such fiscal
year based on the achievement of specific goals established in advance by the
Compensation Committee in its discretion. Executive will have the right to
consult with the Compensation Committee in connection with the establishment of
such annual goals, and goals will be established by the Compensation Committee
at performance levels ranging from threshold performance (entitling Executive to
earn 50% of Executive’s Base Salary) to maximum performance (entitling Executive
to earn 250% of Executive’s Base Salary). Executive will be entitled to receive
such annual cash bonuses, if any, as are earned pursuant to such program
(“Formulaic Annual Cash Bonuses”) in accordance with the terms thereof.
Executive will be entitled to elect, on or before the last day of each fiscal
year, to receive LTIP units (“LTIP Units”) in SL Green Operating Partnership,
L.P. (the “Partnership”) in lieu of cash with respect to Formulaic Annual Cash
Bonuses to be earned for the fiscal year following such election, provided that
Executive may not sell, assign, transfer, or otherwise encumber or dispose of
such LTIP units until the earlier of (i) the date that is three years after such
LTIP Units are granted, (ii) the termination of Executive’s employment or
(iii) a Change-in-Control.

 

(c)          Annual Time-Based Equity Awards.  During the Employment Period,
beginning in January 2020, Executive will be eligible to receive an annual grant
of LTIP Units subject to time-based vesting conditions, with one-third of each
such grant to vest on January 1st of each of the first three years following
such grant, if and as employment continues through such dates. The amount of the
annual grant each year will be determined by the Compensation Committee based on
its evaluation of Executive’s performance during the prior year; provided that
the value of the LTIP Units to be granted for achievement of target performance
during the prior year will not be less than $3,500,000 (the “Time-Based Target
Amount”) (with each LTIP Unit valued using the average closing price of the
common stock of the Employer for the ten consecutive trading days ending on the
last trading day of the prior year). Annual grants of LTIP Units will be made in
January of each year during the Employment Period beginning in January 2020 and
will have terms consistent with the foregoing and the terms set forth on
Exhibit A hereto.

 

(d)         Annual Performance-Based Equity Awards.  During the Employment
Period, beginning in January 2019, Executive shall receive an annual grant of
LTIP Units subject to performance-based vesting conditions (the “Annual
Performance-Based Awards”) with a target value of $6,000,000 (i.e., the value of
the number of LTIP Units that would be earned upon the achievement of the target
performance goals, with each LTIP Unit valued using the average

 

2

--------------------------------------------------------------------------------



 

closing price of the common stock of the Employer for the ten consecutive
trading days ending on the last trading day of the prior year) (the
“Performance-Based Target Amount”). The Annual Performance-Based Awards will
include threshold performance-based vesting hurdles pursuant to which 50% of the
target number of LTIP Units may be earned and maximum performance-based vesting
hurdles pursuant to which 225% of the target number of LTIP Units may be earned,
with linear interpolation for earning between levels). Grants of the Annual
Performance-Based Awards will be made in January of each year during the
Employment Period beginning in January 2019 and will have performance-based
vesting hurdles and other terms determined by the Compensation Committee
consistent with the foregoing and the terms set forth on Exhibit B hereto.

 

(e)          Expenses.  Executive shall be reimbursed for all reasonable
business related expenses incurred by Executive at the request of or on behalf
of the Employer, provided that such expenses are incurred and accounted for in
accordance with the policies and procedures established by the Employer.  Any
expenses incurred during the Employment Period but not reimbursed by the
Employer by the end of the Employment Period, shall remain the obligation of the
Employer to so reimburse Executive.

 

(f)           Health and Welfare Benefit Plans.  During the Employment Period,
Executive and Executive’s immediate family shall be entitled to participate in
such health and welfare benefit plans as the Employer shall maintain from time
to time for the benefit of senior executive officers of the Employer and their
families, on the terms and subject to the conditions set forth in such plan. 
Nothing in this Section shall limit the Employer’s right to change or modify or
terminate any benefit plan or program as it sees fit from time to time in the
normal course of business so long as it does so for all senior executives of the
Employer.

 

(g)          Vacations.  Executive shall be entitled to paid vacations in
accordance with the then regular procedures of the Employer governing senior
executive officers.

 

(h)         Other Benefits.  During the Employment Period, the Employer shall
provide to Executive such other benefits, as generally made available to other
senior executives of the Employer; provided that it is acknowledged that the
Employer’s Chief Executive Officer and Chairman may be provided with additional
benefits not made available to Executive.

 

(i)             Post-Change-in-Control Compensation.  If a Change-in-Control
occurs during the Employment Period, then, unless the parties hereto agree
otherwise, for the period from the Change-in-Control through the end of the
Employment Period, in lieu of the compensation set forth in Sections
3(a)-(d) above for such period, the Employer shall pay Executive an amount (the
“Change-in-Control Period Compensation”) during such period in cash at a per
annum rate at least equal to the sum of the following: (i) Executive’s Base
Salary in effect immediately prior to the Change-in-Control (which shall be
considered Executive’s Base Salary for all periods following the
Change-in-Control for purposes of Section 7 below); (ii) the Formulaic Annual
Cash Bonus earned by Executive for the fiscal year prior to the
Change-in-Control (including any portion of the Formulaic Annual Cash Bonus that
Executive elected to receive in equity) (which shall be considered Executive’s
Formulaic Annual Cash Bonus for all periods following the Change-in-Control for
purposes of Section 7 below); (iii) the Time-Based Target Amount, and (iv) the
Performance-Based Target Amount. The Change-in-Control Period Compensation shall
be payable bi-weekly in accordance with the Employer’s normal business
practices. In addition, if a Change-in-Control occurs during the Employment
Period, then, unless the parties hereto agree otherwise, the Employer shall pay
Executive an amount, concurrently with the effectiveness of a Change-in-Control,
in cash equal to (i) the sum of (A) the average of the Formulaic Annual Cash

 

3

--------------------------------------------------------------------------------



 

Bonuses (including any portion of the Formulaic Annual Cash Bonuses that
Executive elected to receive in equity) in respect of the two most recently
completed fiscal years prior to the date of the Change-in-Control plus (B) the
Time-Based Target Amount multiplied by (ii) a fraction the numerator of which is
the number of days in the fiscal year having elapsed prior to the effective date
of the Change-in-Control and the denominator of which is 365 (the “Prorated CiC
Bonus”).

 

4.              Indemnification and Liability Insurance.  The Employer agrees to
indemnify Executive to the fullest extent permitted by applicable law, as the
same exists and may hereafter be amended, from and against any and all losses,
damages, claims, liabilities and expenses asserted against, or incurred or
suffered by, Executive (including the costs and expenses of legal counsel
retained by the Employer to defend Executive and judgments, fines and amounts
paid in settlement actually and reasonably incurred by or imposed on such
indemnified party) with respect to any action, suit or proceeding, whether
civil, criminal administrative or investigative (“Proceeding”) in which
Executive is made a party or threatened to be made a party, either with regard
to his entering into this Agreement with the Employer or in his capacity as an
officer or director, or former officer or director, of the Employer, any
affiliate thereof or any other entity for which he may serve in such capacity
pursuant to this Agreement or at the request of the Employer or any of its
affiliates.  To the fullest extent permitted by law, costs and expenses incurred
by Executive in defense of any Proceeding (including attorneys’ fees) shall be
paid by the Employer in advance of the final disposition of such litigation upon
receipt by the Employer of a written request for payment.  The Employer also
agrees to secure and maintain officers and directors liability insurance
providing coverage for Executive.  The provisions of this Section 4 shall in no
way limit, and shall be in addition to, Executive’s right to indemnification and
advancement of expenses provided under the Employer’s and its subsidiaries’
organizational documents and any indemnification or other agreements entered
into with Executive, and shall remain in effect after this Agreement is
terminated irrespective of the reasons for termination.

 

5.              Employer’s Policies.  Executive agrees to observe and comply
with the reasonable rules and regulations of the Employer as adopted by the
Board and the Chief Executive Officer from time to time regarding the
performance of his duties and communicated to Executive, and to carry out and
perform orders, directions and policies communicated to him from time to time by
the Board and the Chief Executive Officer, so long as same are otherwise
consistent with this Agreement.

 

6.              Termination.  Executive’s employment hereunder may be terminated
under the following circumstances:

 

(a)         Termination by the Employer.

 

(i)                                     Death.  Executive’s employment hereunder
shall terminate upon his death.

 

(ii)                                  Disability.  If, as a result of
Executive’s incapacity due to physical or mental illness or disability,
Executive shall have been incapable of performing his duties hereunder even with
a reasonable accommodation on a full-time basis for the entire period of four
consecutive months or any one hundred and twenty (120) days in a one hundred and
eighty (180) day period, and within thirty (30) days after written Notice of
Termination (as defined in Section 6(d)) is given he shall not have returned to
the performance of his duties hereunder on a substantially full-time basis, the
Employer may terminate Executive’s employment hereunder.

 

(iii)                               Cause.  The Employer may terminate
Executive’s employment hereunder for Cause by the Chief Executive Officer of the
Employer or a majority vote of all

 

4

--------------------------------------------------------------------------------



 

members of the Board, excluding the vote of Executive.  For purposes of this
Agreement, “Cause” shall mean Executive’s:  (A) being convicted of, or pleading
guilty or nolo contendere to, a felony (other than a traffic violation);
(B) material breach of any of his obligations under Sections 8(a) through
8(e) of this Agreement; (C) willful misconduct that results in material harm to
the Employer or its reputation; (D) material fraud with regard to the Employer
or any of its affiliates; (E) willful, material violation of any reasonable
written rule, regulation or policy of the Employer applicable to senior
executives and previously provided to Executive that results in material harm to
the Employer or its reputation; or (F) willful and substantial failure to make
reasonable attempts in good faith to substantially perform his material duties
pursuant to this Agreement (other than by reason of illness or disability) (it
being understood that, for this purpose, the manner and level of Executive’s
performance shall not be determined based on the financial performance
(including without limitation the performance of the stock) of the Employer). 
For clarity, no act or failure to act, on the part of Executive shall be
considered “willful,” unless done, or omitted to be done, by him in bad faith
and without reasonable belief that his action or omission was in, or not opposed
to, the best interest of the Employer, and, in addition, conduct shall not be
considered “willful” with respect to any action taken or not taken based on the
advice of the Employer’s inside or outside legal counsel.

 

(iv)                              Without Cause.  Executive’s employment
hereunder may be terminated by the Employer at any time without Cause (as
defined in Section 6(a)(iii) above), by the Chief Executive Officer of the
Employer or a vote of a majority of all of the members of the Board (not taking
into account Executive as a member of the Board), upon written notice to
Executive, subject only to the severance and other payment provisions
specifically set forth in Section 7.  Notwithstanding anything herein to the
contrary, a notice of non-renewal provided by the Employer pursuant to Section 1
hereof shall be deemed a termination of Executive by the Employer without Cause
for purposes of Section 7 hereof and, in such event, the Termination Date shall
be the date on which the Current Term or then current Renewal Term ends as a
result of such non-renewal notice.

 

(b)         Termination by Executive.

 

(i)                                     Disability.  Executive may terminate his
employment hereunder for Disability within the meaning of
Section 6(a)(ii) above.

 

(ii)                                  With Good Reason.  Executive’s employment
hereunder may be terminated by Executive with Good Reason.  For purposes of this
Agreement, “Good Reason” shall mean one or more of the following events:

 

(A)                               a material adverse change or diminution in
duties, responsibilities, status or positions with the Employer from the level
of Executive’s duties, responsibilities, status or positions (which, (I) so long
as Executive is the President of the Employer, shall include the appointment of
another person as co-President of the Employer and (II) in the event of a
Change-in-Control and for 18 months thereafter, shall include the failure of
Executive to serve as President of the surviving entity (which shall include the
Employer if the Employer is the surviving entity) and the ultimate parent of the
surviving entity, or the equivalent position if such ultimate parent is not a
corporation), except in connection with the termination of Executive’s
employment for Cause, disability, retirement or death;

 

5

--------------------------------------------------------------------------------



 

(B)                               any failure of Executive to hold the title of
President and be a member of the Board (or in the event of a Change-in-Control,
the board of the Employer and the Employer’s ultimate parent) other than by
reason of Executive’s termination of employment or resignation from such
positions, which failure (to the extent it results from the failure of Executive
to be elected to the Board after having been nominated by the Board or
Executive’s tendered resignation as a director in accordance with the Employer’s
Director Resignation Policy following his failure to receive the required number
of votes for re-election in accordance with the Employer’s bylaws) has not been
cured within ten (10) business days thereafter;

 

(C)                               a failure by the Employer to pay compensation
when due in accordance with the provisions of Section 3, which failure has not
been cured within twenty (20) business days after the notice of the failure
(specifying the same) has been given by Executive to the Employer;

 

(D)                               a breach by the Employer of any provision of
this Agreement and, unless such breach occurs following a Change-in-Control,
such breach has not been cured within thirty (30) days after notice of
noncompliance (specifying the nature of the noncompliance) has been given by
Executive to the Employer;

 

(E)                                the Employer’s requiring Executive to be
based in an office not meeting the requirements of the last sentence of
Section 2(c);

 

(F)                                 a reduction by the Employer in Executive’s
Base Salary to less than the minimum Base Salary set forth in Section 3(a);

 

(G)                               the failure by the Employer to continue in
effect an equity award program or other substantially similar program under
which Executive is eligible to receive awards;

 

(H)                              a material reduction in Executive’s benefits
under any benefit plan (other than an equity award program) compared to those
currently received (other than in connection with and proportionate to the
reduction of the benefits received by all senior executives or undertaken in
order to maintain such plan in compliance with any federal, state or local law
or regulation governing benefits plans, including, but not limited to, the
Employee Retirement Income Security Act of 1974, which shall not constitute Good
Reason for the purposes of this Agreement); or

 

(I)                                   the failure by the Employer to obtain from
any successor to the Employer an agreement to be bound by this Agreement
pursuant to Section 15 hereof, which has not been cured within thirty (30) days
after the notice of the failure (specifying the same) has been given by
Executive to the Employer, but in all events prior to the completion of a
Change-in-Control except to the extent the successor is bound by operation of
law, it being understood that failure to obtain such agreement to be bound will
in no way alter or compromise the effectiveness of this Agreement.

 

Notwithstanding anything to the contrary in this Agreement, no termination will
be deemed to be for Good Reason hereunder unless (i) Executive provides written
notice

 

6

--------------------------------------------------------------------------------



 

to the Employer identifying the applicable event within 90 days after Executive
becomes aware of such event(s), (ii) if a cure period applies, the Employer
fails to remedy the event within the applicable cure period following such
notice, and (iii) if a cure period applies, Executive terminates his employment
as a result of such failure to cure within 60 days after the end of such cure
period; if no cure period applies, Executive shall terminate his employment with
Good Reason on the date specified in the notice described in (i) above, which
shall be no later than 60 days from the date of the notice.

 

(iii)                               Without Good Reason.  Executive shall have
the right to terminate his employment hereunder without Good Reason, subject to
the terms and conditions of this Agreement.

 

(c)          Definitions.  The following terms shall be defined as set forth
below.

 

(i)                                     A “Change-in-Control” shall be deemed to
have occurred if:

 

(A)                               any Person, together with all “affiliates” and
“associates” (as such terms are defined in Rule 12b-2 under the Securities
Exchange Act of 1934 (the “Exchange Act”)) of such Person, shall become the
“beneficial owner” (as such term is defined in Rule 13d-3 under the Exchange
Act), directly or indirectly, of securities of the Employer representing (i) 25%
or more of either (1) the combined voting power of the Employer’s then
outstanding securities having the right to vote in an election of the Board
(“Voting Securities”) or (2) the then outstanding shares of all classes of stock
of the Employer (in either such case other than as a result of the acquisition
of securities directly from the Employer) or (ii) 49% or more of either (1) the
combined voting power of the Employer’s Voting Securities or (2) the then
outstanding shares of all classes of stock of the Employer (in either such case
whether or not as a result of the acquisition of securities directly from the
Employer); or

 

(B)                               the members of the Board at the beginning of
any consecutive 24-calendar-month period commencing on or after the date hereof
(the “Incumbent Directors”) cease for any reason other than due to death to
constitute at least a majority of the members of the Board; provided that any
director whose election, or nomination for election by the Employer’s
stockholders, was approved by a vote of at least a majority of the Incumbent
Directors, shall be deemed to be an Incumbent Director; or

 

(C)                               there is consummated (1) any consolidation,
merger, reorganization or similar form of corporate transaction (“Business
Transaction”) of the Employer or any subsidiary that would result in the Voting
Securities of the Employer outstanding immediately prior to such Business
Transaction representing (either by remaining outstanding or by being converted
into voting securities of the surviving entity) less than a majority of the
total voting power of the voting securities of the surviving entity outstanding
immediately after such Business Transaction or ceasing to have the power to
elect at least a majority of the board of directors or other governing body of
such surviving entity or (2) any sale, lease, exchange or other transfer (in one
transaction or a series of transactions contemplated or arranged by any party as
a single plan) (x) of all or substantially all of the assets of the Employer, if
the shareholders of the Employer and unitholders of the Partnership taken as a
whole and considered as

 

7

--------------------------------------------------------------------------------



 

one class immediately before such transaction own, immediately after
consummation of such transaction, equity securities and partnership units
possessing less than a majority of the surviving or acquiring corporation and
partnership (or other acquiring entity(ies)) taken as a whole, (y) of 50% or
more of the outstanding Class A Units of the Partnership (or other securities of
the Partnership that represent the general partner’s interest in the
Partnership) to any Person (other than the Employer or any of its subsidiaries),
together with all “affiliates” and “associates” (as such terms are defined in
Rule 12b-2 under the Securities Exchange Act of 1934 (the “Exchange Act”)) of
such Person, or (z) which results in neither the Employer nor any of its
subsidiaries acting as the sole general partner of the Partnership under the
Delaware Revised Uniform Limited Partnership Act, 6 Del. C. §17-101, et seq; or

 

(D)                               the stockholders of the Employer shall approve
any plan or proposal for the liquidation or dissolution of the Employer.

 

Notwithstanding the foregoing, a “Change-in-Control” shall not be deemed to have
occurred for purposes of the foregoing clause (A)(i) (but for the avoidance of
doubt, without limiting Executive’s rights in connection with clause (A)(ii)),
solely as the result of an acquisition of securities by the Employer which, by
reducing the number of shares of stock or other Voting Securities outstanding,
increases (x) the proportionate number of shares of stock of the Employer
beneficially owned by any Person to 25% or more of the shares of stock then
outstanding or (y) the proportionate voting power represented by the Voting
Securities beneficially owned by any Person to 25% or more of the combined
voting power of all then outstanding Voting Securities; provided, however, that
if any Person referred to in clause (x) or (y) of this sentence shall thereafter
become the beneficial owner of any additional stock of the Employer or other
Voting Securities (other than pursuant to a share split, stock dividend, or
similar transaction), then a “Change-in-Control” shall be deemed to have
occurred for purposes of the foregoing clause (A)(i).

 

(ii)                                  “Person” shall have the meaning used in
Sections 13(d) and 14(d) of the Exchange Act; provided however, that the term
“Person” shall not include (A) Executive or (B) the Employer, any of its
subsidiaries, or any trustee, fiduciary or other person or entity holding
securities under any employee benefit plan of the Employer or any of its
subsidiaries.  In addition, no Change-in-Control shall be deemed to have
occurred under clause (i)(A) above by virtue of a “group” (as such term is used
in Sections 13(d) and 14(d) of the Exchange Act) becoming a beneficial owner as
described in such clause, if any individual or entity described in clause (A) or
(B) of the foregoing sentence is a member of such group.

 

(d)         Notice of Termination.  Any termination of Executive’s employment by
the Employer or by Executive (other than on account of death) shall be
communicated by written Notice of Termination to the other party hereto in
accordance with Section 11 of this Agreement.  For purposes of this Agreement, a
“Notice of Termination” shall mean a notice which shall indicate the specific
termination provision in this Agreement relied upon and, as applicable, shall
set forth in reasonable detail the facts and circumstances claimed to provide a
basis for termination of Executive’s employment under the provision so
indicated.  Executive’s employment shall terminate as of the effective date set
forth in the Notice of Termination or, in the event such Notice of Termination
is a notice of non-renewal provided by the Employer pursuant to Section 1
hereof, the date on which the Current Term or then current Renewal Term

 

8

--------------------------------------------------------------------------------



 

ends as a result of such non-renewal notice (in either case, the “Termination
Date”). Upon any Termination Date, at the request of the Board, Executive agrees
to resign from the Board and any positions then held by Executive with the
Employer and any of its subsidiaries.

 

7.     Compensation Upon Termination; Change-in-Control.

 

(a)   Termination By Employer Without Cause or By Executive With Good Reason. 
If, during the Employment Period (i) Executive is terminated by the Employer
without Cause pursuant to Section 6(a)(iv) above (including, for avoidance of
doubt, a termination resulting from a notice of non-renewal provided by the
Employer pursuant to Section 1 hereof), or (ii) Executive shall terminate his
employment hereunder with Good Reason pursuant to Section (6)(b)(ii) above, then
the Employment Period shall terminate as of the Termination Date, Executive
shall be entitled to receive his earned and accrued but unpaid Base Salary on
the Termination Date, and Executive shall also be entitled to the following
payments and benefits in lieu of any further compensation for periods subsequent
to the Termination Date, subject, in the case of the following items, to
(1) Executive’s execution of a mutual release agreement with the Employer in the
form attached as Exhibit C hereto (the “Release Agreement”), which the Employer
shall execute within five (5) business days after such execution by Executive,
and (2) the effectiveness and irrevocability of the Release Agreement with
respect to Executive within thirty (30) days after the Termination Date (with
the 30th day after the Termination Date being referred to herein as the “Payment
Date”):

 

(i)            On the Payment Date, Executive shall receive a prorated cash
payment equal to (A) the sum of (I) the average of the Formulaic Annual Cash
Bonuses (including any portion of the Formulaic Annual Cash Bonuses that
Executive elected to receive in equity) earned by Executive in respect of the
two most recently completed fiscal years plus (II) the Time-Based Target Amount
multiplied by (B) a fraction, the numerator of which is the number of days in
the fiscal year in which Executive’s employment terminates through the
Termination Date (and the number of days in the prior fiscal year, in the event
that Executive’s annual cash bonus for such year had not been determined as of
the Termination Date) and the denominator of which is 365; provided that, if a
Prorated CiC Bonus was paid or payable with respect to the fiscal year in which
Executive’s employment terminates, then such amount shall be reduced by the
Prorated CiC Bonus to avoid duplication of payment (such cash payment, as
reduced if applicable, the “Prorated Bonus”).

 

(ii)           Executive shall receive as severance pay, in a single payment on
the Payment Date, an amount in cash equal to one and one-half (1.5) times the
sum of (A) Executive’s Base Salary in effect, (B) the full amount of the
Formulaic Annual Cash Bonus that would be payable to Executive, assuming all
performance criteria (at the maximum level) on which such Formulaic Annual Cash
Bonus is based were deemed to be satisfied, in respect of services for the
calendar year in which the Termination Date occurs (the “Annual Bonus”), and
(C) the Time-Based Target Amount (the sum of (A), (B) and (C) being referred to
as the “Annual Compensation Amount”); provided that, if Executive is terminated
as a result of the Employer providing a notice of non-renewal pursuant to
Section 1 hereof, Executive shall instead receive as severance pay, in a single
payment on the Payment Date, an amount in cash equal to the Annual Compensation
Amount.

 

(iii)          the Employer shall pay the monthly employer contribution costs of
continued group health, dental and vision plan insurance coverage for Executive
and his

 

9

--------------------------------------------------------------------------------



 

dependents under the plans and programs in which Executive participated
immediately prior to the Termination Date, or plans and programs maintained by
the Employer in replacement thereof in which the senior executives of the
Employer are eligible to participate, for a period of eighteen (18) months
following the Termination Date.  If the payment of any COBRA or health insurance
premiums by the Employer on behalf of Executive as described herein would
otherwise violate any applicable nondiscrimination rules or cause the
reimbursement of claims to be taxable under the Patient Protection and
Affordable Care Act of 2010, together with the Health Care and Education
Reconciliation Act of 2010 (collectively, the “Act”) or Section 105(h) of the
Internal Revenue Code of 1986, as amended (the “Code”), the Employer shall in
lieu thereof provide to Executive a taxable lump-sum payment in an amount equal
to the sum of the monthly (or then remaining) COBRA premiums that Executive
would be required to pay to maintain Executive’s group health insurance coverage
in effect on the Termination Date for the remaining portion of the eighteen (18)
month period described above.

 

(iv)          Any unvested shares of restricted stock, restricted stock units,
LTIP Units or other equity-based awards (i.e., shares, units or other awards
then still subject to restrictions under the applicable award agreement) granted
to Executive by the Employer or the Partnership, other than any Annual
Performance-Based Awards, shall not be forfeited on the Termination Date and
shall become vested (i.e., free from such restrictions), and any unexercisable
or unvested stock options or Class O LTIP Units granted to Executive by the
Employer or the Partnership shall not be forfeited on the Termination Date and
shall become vested and exercisable, on the Payment Date.  Any unexercised stock
options or Class O LTIP Units granted to Executive by the Employer or the
Partnership shall remain exercisable until the second January 1 to follow the
Termination Date or, if earlier, the expiration of the initial applicable term
stated at the time of the grant.  Any Annual Performance-Based Awards shall be
governed by their terms as in effect from time to time.

 

(v)           In the event such termination occurs in connection with or within
eighteen (18) months after a Change-in-Control, then, in addition to the
payments and benefits set forth above (or, as specifically cited below, in lieu
of such payments and benefits): (A) in lieu of the severance payment set forth
in Section 7(a)(ii), Executive shall receive as severance pay, in a single
payment on the Payment Date, an amount in cash equal to two and one-half (2.5)
times the Annual Compensation Amount (provided that, for purposes of calculating
the Annual Compensation Amount, Annual Bonus shall be equal to the average of
the Formulaic Annual Cash Bonuses (including any portion of the Formulaic Annual
Cash Bonuses that Executive elected to receive in equity) earned by Executive in
respect of the two most recently completed fiscal years); (B) the insurance
coverage or payments provided for in Section 7(a)(iii) above shall be extended
from eighteen (18) months to thirty (30) months; (C) neither Executive nor the
Employer shall be required to execute the Release Agreement; and (D) if such
Change-in-Control also constitutes a “change in the ownership” of the Employer,
a “change in the effective control” of the Employer or a “change in ownership of
a substantial portion of the assets” of the Employer, each within the meaning of
Section 409A of the Code, and the regulations promulgated thereunder, then the
Payment Date shall occur on the Termination Date.

 

Other than as may be provided under Section 4, Section 8, Section 19 or
Section 20 or as expressly provided in this Section 7(a) or Section 7(e), the
Employer shall have no further obligations hereunder following such termination.

 

10

--------------------------------------------------------------------------------



 

(b)   Termination By the Employer For Cause or By Executive Without Good
Reason.  If, during the Employment Period, (i) Executive is terminated by the
Employer for Cause pursuant to Section 6(a)(iii) above, or (ii) Executive
voluntarily terminates his employment hereunder without Good Reason pursuant to
Section 6(b)(iii) above, then the Employment Period shall terminate as of the
Termination Date and Executive shall be entitled to receive his earned and
accrued but unpaid Base Salary on the Termination Date, but, for avoidance of
doubt, shall not be entitled to any annual cash bonus for the year in which the
termination occurs, severance payment, continuation of benefits or acceleration
of vesting or extension of exercise period of any equity awards, except as
otherwise provided in the documentation applicable to such equity awards.  Other
than as may be provided under Section 4, Section 8, Section 19 or Section 20 or
as expressly provided in this Section 7(b) or Section 7(e), the Employer shall
have no further obligations hereunder following such termination.

 

(c)   Termination by Reason of Death.  If Executive’s employment terminates due
to his death during the Employment Period, Executive’s estate (or a beneficiary
designated by Executive in writing prior to his death) shall be entitled to the
following payments and benefits:

 

(i)            On the Termination Date, Executive’s estate (or a beneficiary
designated by Executive in writing prior to his death) shall receive an amount
equal to any earned and accrued but unpaid Base Salary and the Prorated Bonus.

 

(ii)           Any unvested shares of restricted stock, restricted stock units,
LTIP Units or other equity-based awards (i.e., shares, units or other awards
then still subject to restrictions under the applicable award agreement) granted
to Executive by the Employer or the Partnership, other than any Annual
Performance-Based Awards, shall not be forfeited and shall become vested (i.e.,
free from such restrictions), and any unexercisable or unvested stock options or
Class O LTIP Units granted to Executive by the Employer or the Partnership shall
not be forfeited and shall become vested and exercisable on the date of
Executive’s termination due to his death for the benefit of Executive’s estate
(or a beneficiary designated by Executive in writing prior to his death).  Any
vested unexercised stock options or Class O LTIP Units granted to Executive by
the Employer or the Partnership shall remain vested and exercisable until the
earlier of (A) the date on which the term of such stock options otherwise would
have expired, or (B) the second January 1 after the date of Executive’s
termination due to his death. Any Annual Performance-Based Awards shall be
governed by their terms as in effect from time to time.

 

Other than as may be provided under Section 4, Section 8, Section 19 or
Section 20 or as expressly provided in this Section 7(c) or Section 7(e), the
Employer shall have no further obligations hereunder following such termination.

 

(d)   Termination by Reason of Disability.  In the event that Executive’s
employment terminates during the Employment Period due to his disability as
defined in Section 6(a)(ii) above, Executive shall be entitled to receive his
earned and accrued but unpaid Base Salary on the Termination Date and Executive
shall be entitled to the following payments and benefits in lieu of any further
compensation for periods subsequent to the Termination Date, subject to
(1) Executive’s execution of the Release Agreement, which Release Agreement the
Employer shall execute within five (5) business days after such execution by
Executive, and (2) the effectiveness and irrevocability of the Release Agreement
with respect to Executive within thirty (30) days after the Termination Date:

 

11

--------------------------------------------------------------------------------



 

(i)            On the Payment Date, Executive shall receive an amount equal to
any earned and accrued but unpaid Base Salary and the Prorated Bonus.

 

(ii)           Executive shall receive as severance pay, in a single payment on
the Payment Date, an amount in cash equal to the Annual Compensation Amount.

 

(iii)          The Employer shall provide the insurance coverage or make the
payments described in Section 7(a)(iii) above for a period of thirty-six (36)
months after the Termination Date.

 

(iv)          Any unvested shares of restricted stock, restricted stock units,
LTIP Units or other equity-based awards (i.e., shares, units or other awards
then still subject to restrictions under the applicable award agreement) granted
to Executive by the Employer or the Partnership, other than any Annual
Performance-Based Awards, shall become vested on the Termination Date.
Furthermore, any vested unexercised stock options or Class O LTIP Units granted
to Executive by the Employer or the Partnership shall remain vested and
exercisable until the earlier of (A) the date on which the term of such stock
options or Class O LTIP Units otherwise would have expired, or (B) the second
January 1 after the Termination Date. Any Annual Performance-Based Awards shall
be governed by their terms as in effect from time to time.

 

Other than as may be provided under Section 4, Section 8, Section 19 or
Section 20 or as expressly provided in this Section 7(d) or Section 7(e), the
Employer shall have no further obligations hereunder following such termination.

 

(e)   Notwithstanding any of the foregoing provisions to the contrary and
without regard to any release requirement, Executive (or his estate, as
applicable) shall be entitled to (i) receive payment for any already accrued but
unused vacation days and any unreimbursed expenses already incurred on behalf of
the Employer (to the extent consistent with the Employer’s expense reimbursement
policies absent a termination), (ii) retain any already vested stock options or
any other already vested equity-based compensation or deferred compensation
(subject, in each case, to the terms of the underlying option or equity award
agreement and plan (including, without limitation, any provision of an option
providing for its expiration upon or within a certain number of days following
termination) or deferred compensation agreement), (iii) retain all rights
Executive has to obtain advancement of expenses, contribution or indemnification
from the Employer and its affiliates pursuant to this Agreement, any other
contract, the Employer’s and its affiliates’ charter and by-laws or similar
organizational documents or otherwise, and (iv) retain any vested benefits and
rights in any employee benefit plans (including 401(k) plans) in which he
participated during his employment, in the case of each of (i)-(iv) above, as of
the Termination Date.  Nothing in this Section 7 shall be construed to limit any
rights Executive may have to elect to continue his health coverage pursuant to
29 U.S.C. § 1161 et seq. (commonly known as “COBRA”).

 

(f)    Executive will not be required to seek other employment or attempt to
reduce any payments due to Executive under this Section 7, and any compensation
(in whatever form) earned by Executive from any subsequent employment will not
be offset or reduce the Employer’s obligations under this Section 7 following
Executive’s termination.  The Employer’s obligation to pay Executive any
payments under this Section 7 will not be subject to set-off, counterclaim or
recoupment of amounts owed by Executive to the Employer or any of its
affiliates.

 

12

--------------------------------------------------------------------------------



 

8.     Confidentiality; Prohibited Activities.  Executive and the Employer
recognize that due to the nature of his employment and relationship with the
Employer, Executive has access to and develops confidential business
information, proprietary information, and trade secrets relating to the business
and operations of the Employer.  Executive acknowledges that (i) such
information is valuable to the business of the Employer, (ii) subject to limited
exceptions described herein, disclosure of such information to any person or
entity other than the Employer would cause irreparable damage to the Employer,
(iii) the principal businesses of the Employer is the Business (as defined
below) and (iv) the Employer is one of the limited number of persons who have
developed a business such as the Business.  For purposes of this Agreement, the
“Business” means the acquisition, development, management, leasing or financing
of (A) any office real estate property, including without limitation the
origination of first-mortgage and mezzanine debt or preferred equity financing
for real estate projects throughout the New York City metropolitan area or, as
of any particular date, any other metropolitan area in which the Employer was
significantly engaged in any such activities within the prior twelve (12) months
(measured as at least five percent (5%) of the Employer’s revenues on a trailing
12-month basis), and (B) any multi-family residential or retail real estate
property located inside the borough of Manhattan with a value of at least
$25,000,000. Executive further acknowledges that his duties for the Employer
include the duty to develop and maintain client, customer, employee, and other
business relationships on behalf of the Employer; and that access to and
development of those close business relationships for the Employer render his
services special, unique and extraordinary.  In recognition that the goodwill
and business relationships described herein are valuable to the Employer, and
that loss of or damage to those relationships would destroy or diminish the
value of the Employer, and in consideration of the compensation (including
severance) arrangements hereunder, and other good and valuable consideration the
receipt and sufficiency of which are hereby acknowledged by Executive, Executive
agrees as follows:

 

(a)   Confidentiality.  During the term of this Agreement (including any
extensions), and at all times thereafter, Executive shall maintain the
confidentiality of all confidential or proprietary information of the Employer
(“Confidential Information”), and, except (i) in furtherance of the Business,
(ii) in the performance of his duties, (iii) as directed or authorized by the
Employer, (iv) as specifically required by law or by court order, (v) to enforce
or defend Executive’s rights under this Agreement or as a part of or in any
arbitration or litigation that involves Executive, on the one hand, and/or any
of the Employer or any of its affiliates, on the other hand, or otherwise, or
(vi) for disclosure to Executive’s advisors on a confidential basis, he shall
not directly or indirectly disclose any such Confidential Information to any
third party.  For purposes of this Agreement, “Confidential Information”
includes, without limitation:  client or customer lists, identities, contacts,
business and financial information (excluding those of Executive prior to
employment with Employer); investment strategies; pricing information or
policies, fees or commission arrangements of the Employer; marketing plans,
projections, presentations or strategies of the Employer; financial and budget
information of the Employer; new personnel acquisition plans; and all other
proprietary business related information which has not been publicly disclosed
by the Employer.  This restriction shall apply regardless of whether such
Confidential Information is in written, graphic, recorded, photographic, data or
any machine-readable form or is orally conveyed to, or memorized by, Executive. 
Notwithstanding anything herein to the contrary, Confidential Information shall
not be deemed to include information that (w) is or becomes generally available
to the public other than as a result of a prohibited disclosure by Executive or
at Executive’s direction or by any other person who directly or indirectly
receives such information from Executive, (x) is or becomes available to
Executive on a non-confidential basis from a source which is entitled to
disclose it to Executive, (y) is previously known by Executive prior to his
receipt of such information from the Employer, or (z) is information that is
required to be disclosed in order to comply with any applicable law or court
order. For the avoidance of doubt, Section 8(a) shall not interfere with
Executive’s rights to retain copies of any documents or data relating to
Executive’s compensation and benefits (including,

 

13

--------------------------------------------------------------------------------



 

without limitation, copies of this Agreement, and side letters and any documents
relating to any of Executive’s equity-based award rights or other compensation
and benefits) and/or discuss the same with Executive’s immediate family or
advisors on a confidential basis.  In addition, nothing in this Agreement shall
be interpreted or applied to prohibit Executive from disclosing matters that are
protected under any applicable whistleblower laws, including reporting possible
violations of laws or regulations, or responding to inquiries from, or
testifying before, any governmental agency or self-regulating authority, all
without notice to or consent from the Employer. Additionally, Executive is
hereby notified that the immunity provisions in Section 1833 of title 18 of the
United States Code provide that an individual cannot be held criminally or
civilly liable under any federal or state trade secret law for any disclosure of
a trade secret that is made (1) in confidence to federal, state or local
government officials, either directly or indirectly, or to an attorney, and is
solely for the purpose of reporting or investigating a suspected violation of
the law, (2) under seal in a complaint or other document filed in a lawsuit or
other proceeding, or (3) to Executive’s attorney in connection with a lawsuit
for retaliation for reporting a suspected violation of law (and the trade secret
may be used in the court proceedings for such lawsuit) as long as any document
containing the trade secret is filed under seal and the trade secret is not
disclosed except pursuant to court order.

 

(b)   Prohibited Activities.  Because Executive’s services to the Employer are
essential and because Executive has access to the Employer’s Confidential
Information, Executive covenants and agrees that, so long as the Employer has
not materially breached its obligations to Executive under this Agreement (or,
in the event such breach has occurred, the Employer has cured such breach within
sixty (60) days of Executive providing the Employer with written notice of such
breach, or such breach only occurred following a material breach by Executive of
his obligations under this Agreement):

 

(i)            during the Employment Period, any period thereafter during which
Executive remains employed by the Employer and for the Non-Compete Period (as
defined below), Executive will not, anywhere in the United States, without the
prior written consent of the Board which shall include the unanimous consent of
the Directors other than any other officer of the Employer, directly or
indirectly (individually, or through or on behalf of another entity as owner,
partner, agent, employee, consultant, or in any other capacity), engage,
participate or assist, as an owner, partner, employee, consultant, director,
officer, trustee or agent, in any element of the Business, subject, however, to
Section 8(c) below; and

 

(ii)           during the Employment Period, any period thereafter during which
Executive remains employed by the Employer and (x) in the case of clause
(A) below, the 18-month period following the termination of Executive by either
party for any reason (including upon or after the scheduled expiration of the
term of this Agreement (including any extensions)) other than a termination in
connection with or within eighteen (18) months after a Change-in-Control that
constitutes a termination either by the Employer without Cause or by Executive
with Good Reason, or (y) the one-year period following such termination in the
case of clause (B) below, Executive will not, without the prior written consent
of the Board which shall include the unanimous consent of the Directors who are
not officers of the Employer, directly or indirectly (individually, or through
or on behalf of another entity as owner, partner, agent, employee, consultant,
or in any other capacity), (A) solicit, encourage, or engage in any activity to
induce any employee of the Employer (other than Executive’s personal assistant)
to terminate employment with the Employer, or to become employed by, or to enter
into a business relationship with, any other person or entity, except to the
extent that any such

 

14

--------------------------------------------------------------------------------



 

solicitation, encouragement or engagement is directly in furtherance of the
performance of Executive’s duties to the Employer as set forth in this Agreement
or (B) solicit, encourage, or engage in any activity to induce any prospective
party to a transaction with the Employer (including, without limitation,
potential purchases, sales or leases of real estate assets) that is under
agreement, negotiation or active consideration by the Employer to not enter into
or complete such transaction with the Employer (or to only do so on terms less
favorable to the Employer than otherwise would have been obtained); provided
that, following the termination of Executive, this clause (B) shall only apply
to transactions that were under agreement, negotiation or active consideration
by the Employer during the six-month period prior to such termination. For
purposes of this subsection, the term “employee” means any individual who is an
employee of or exclusive consultant to the Employer (or any affiliate) during
the six-month period prior to Executive’s last day of employment.

 

Section 8(b)(ii) shall not be construed to restrict or limit (i) general
employee-related advertising not targeted at employees of the Employer,
(ii) Executive’s ability to provide employment references regarding particular
individuals upon request, (iii) Executive’s responding to a request from any
former employee of the Employer or any of its affiliates for advice on
employment matters or (iv) actions taken by any third party with which Executive
is associated if Executive is not personally involved in any manner in the
matter and has not identified such employee or prospective party for
solicitation, hiring or inducement.

 

For purposes of this Agreement, the “Non-Compete Period” means (x) the 6-month
period following the termination of Executive in connection with or within
eighteen (18) months after a Change-in-Control or upon or after the expiration
of the Employment Period without any early termination under Section 6 and
(y) in all other circumstances, the 12-month period following the termination of
Executive by either party for any other reason.

 

(c)   Other Investments/Activities.  Notwithstanding anything contained herein
to the contrary, Executive is not prohibited by this Section 8 from (i) engaging
in any activities permitted under Section 2(b); (ii) being employed by or
providing services to an entity if a subsidiary, division, unit or other
affiliate of such entity engages in the Business, so long as Executive does not
have oversight of, is not involved in and does not participate in any way in the
operations, activities or business of such subsidiary, division, unit or other
affiliate (including, without limitation, oversight, participation,
communications or other involvement in any manner in strategic planning or
decision-making relating to such operations, activities or business); or
(iii) making investments (A) expressly disclosed to the Employer in writing
before the date hereof; (B) solely for investment purposes and without
participating in the business in which the investments are made, in any entity
that engages, directly or indirectly, in the acquisition, development,
construction, operation, management, financing or leasing of office real estate
properties, regardless of where they are located, if (x) Executive’s aggregate
investment in each such entity constitutes less than five percent (5%) of the
equity ownership of such entity, (y) the investment in the entity is in
securities traded on any national securities exchange or limited partnership (or
similar equity interests) in a private fund, and (z) Executive is not a
controlling person of, or a member of a group which controls, such entity; or
(C) if the investment is made in (1) assets other than Competing Properties
(including, without limitation, multi-family residential or retail real estate
properties located outside of New York City) or (2) any entity other than one
that is engaged, directly or indirectly, in the acquisition, development,
construction, operation, management, financing or leasing of Competing
Properties.  For purposes of this Agreement, a “Competing Property” means: 
(i) an office real estate property located outside of New York City, unless the
property (A) is not an appropriate investment opportunity for the Employer (as

 

15

--------------------------------------------------------------------------------



 

determined by the Board in good faith), (B) is not directly competitive with the
Business of the Employer and (C) has a fair market value at the time Executive’s
investment is made of less than $25,000,000, (ii) an office real estate property
located in New York City or (iii) a multi-family residential or retail real
estate property located in Manhattan having a fair market at the time
Executive’s investment is made of more than $25,000,000.

 

(d)   Employer Property.  Executive acknowledges that all originals and copies
of materials, records and documents generated by him or coming into his
possession during his employment by the Employer are the sole property of the
Employer (“Employer Property”).  During his employment, and at all times
thereafter, Executive shall not remove, or cause to be removed, from the
premises of the Employer, copies of any record, file, memorandum, document,
computer related information or equipment, or any other item relating to the
business of the Employer, except as required by law or legal process or in
furtherance of his duties under this Agreement.  When Executive terminates his
employment with the Employer, upon request by the Employer, Executive shall
promptly deliver to the Employer all originals and copies of Employer Property
in his possession or control and shall not retain any tangible (whether written
or electronic, but excluding unaccessed electronic backup copies) originals or
copies in any form, except that Executive may retain copies (in any form) of his
Rolodex, address book and similar contact information.  For the avoidance of
doubt, Section 8(d) shall not interfere with Executive’s rights to retain copies
of any documents or data (in any form) relating to Executive’s compensation and
benefits (including, without limitation, copies of this Agreement, and side
letters and any documents relating to any of Executive’s equity-based award
rights or other compensation and benefits) and/or discuss the same with
Executive’s advisors or immediate family (in each case, on a confidential
basis).

 

(e)   No Disparagement.  For one (1) year following termination of Executive’s
employment for any reason, Executive shall not intentionally disclose or cause
to be disclosed any negative, adverse or derogatory comments or information
about (i) the Employer and its parent, affiliates or subsidiaries, if any;
(ii) any product or service provided by the Employer and its parent, affiliates
or subsidiaries, if any; or (iii) the Employer’s and its parent’s, affiliates’
or subsidiaries’ prospects for the future.  For one (1) year following
termination of Executive’s employment for any reason, the Employer shall not
disclose or cause to be disclosed any negative, adverse or derogatory comments
or information (whether of a professional or personal nature) about Executive. 
Nothing in this Section shall prohibit either the Employer or Executive from
(v) testifying truthfully in any legal or administrative proceeding or otherwise
truthfully responding to any other request for information or testimony that
Executive is legally required to respond to, (w) making any truthful statement
to the extent necessary to rebut any untrue public statements made by another
party, (x) making any legally required disclosures, and/or discussing any of the
above with the Employer’s legal advisors or Executive’s legal advisors on a
confidential basis, or (y) making any statement as part of or in any arbitration
or court proceeding that involves Executive, on the one hand, and/or any of the
Employer or any of its affiliates, on the other hand.

 

(f)    Remedies.  Executive declares that the foregoing limitations in Sections
8(a) through 8(e) above are reasonable and necessary for the adequate protection
of the business and the goodwill of the Employer.  If any restriction contained
in this Section 8 shall be deemed to be invalid, illegal or unenforceable by
reason of the extent, duration or scope thereof, or otherwise, then the court
making such determination shall have the right to reduce such extent, duration,
scope, or other provisions hereof to make the restriction consistent with
applicable law, and in its reduced form such restriction shall then be
enforceable in the manner contemplated hereby.  In the event that Executive
breaches any of the promises contained in this Section 8, Executive

 

16

--------------------------------------------------------------------------------



 

acknowledges that the Employer’s remedy at law for damages will be inadequate
and that the Employer may be entitled to specific performance, a temporary
restraining order or preliminary injunction to prevent Executive’s prospective
or continuing breach and to maintain the status quo.  The existence of this
right to injunctive relief, or other equitable relief, or the Employer’s
exercise of any of these rights, shall not limit any other rights or remedies
the Employer may have in law or in equity, including, without limitation, the
right to arbitration contained in Section 9 hereof and the right to compensatory
and monetary damages.  Executive and the Employer hereby agree to waive his and
its right to a jury trial with respect to any action commenced to enforce the
terms of this Agreement.  Executive shall have remedies comparable to those of
the Employer as set forth above in this Section 8(f) if the Employer breaches
Section 8(e).

 

(g)   Transition.  Regardless of the reason for his departure from the Employer,
Executive agrees that at the Employer’s sole costs and expense, for a period of
not more than thirty (30) days after termination of Executive, he shall take all
steps reasonably requested by the Employer to effect a successful transition of
client and customer relationships to the person or persons designated by the
Employer, subject to Executive’s obligations to his new employer.

 

(h)   Cooperation with Respect to Litigation.  During the Employment Period and
at all times thereafter, Executive agrees to give prompt written notice to the
Employer of any formally asserted written claim relating to the Employer and to
cooperate, in good faith, with the Employer in connection with any and all
pending, potential or future claims, investigations or actions which directly or
indirectly relate to any action, event or activity about which Executive has or
is reasonably believed by the Employer to have direct material knowledge in
connection with or as a result of his employment by the Employer hereunder,
provided that Executive is not waiving any legal rights he may have. Such
cooperation will include all assistance that the Employer, its counsel or its
representatives may reasonably request, including reviewing documents, meeting
with counsel, providing factual information and material, and appearing or
testifying as a witness; provided, however, that the Employer will reimburse
Executive for all reasonable expenses, including travel, lodging and meals, and
reasonable legal fees and expenses (except to the extent that legal
representation is provided by the Employer at the Employer’s expense) incurred
by him in fulfilling his obligations under this Section 8(h) and, except as may
be required by law or by court order, should Executive then be employed by an
entity other than the Employer, such cooperation will not materially interfere
with Executive’s then current employment or his efforts to obtain new
employment.  In addition, for all time that Executive reasonably expends at the
request of the Employer in cooperating with the Employer pursuant to this
Section 8(h) when Executive is no longer employed by the Employer, the Employer
shall compensate Executive at a per diem rate equal to the sum of (A) Base
Salary in Executive’s last fiscal year of employment during the Employment
Period plus (B) Executive’s actual annual cash bonus for the last full fiscal
year of employment during the Employment Period for which such a bonus was
determined, divided by 220; provided that Executive’s right to such compensation
shall not apply to time spent in activities that could have been compelled
pursuant to a subpoena, including testimony and related attendance at
depositions, hearings or trials.

 

(i)    Survival.  The provisions of this Section 8 and any other provisions
relating to the enforcement thereof shall survive termination of Executive’s
employment.

 

9.     Arbitration.  Any controversy or claim arising out of or relating to this
Agreement or the breach of this Agreement (other than a controversy or claim
arising under Section 8, to the extent necessary for the Employer (or its
affiliates, where applicable) to avail itself of the rights and remedies
referred to in Section 8(f)) that is not resolved by Executive and the Employer
(or its affiliates, where applicable) shall be submitted to binding arbitration
by the American Arbitration Association in New

 

17

--------------------------------------------------------------------------------



 

York, New York in accordance with New York law and the Commercial Arbitration
Rules (the “Rules”) of the American Arbitration Association (the “AAA”), and a
neutral arbitrator will selected in a manner consistent with such Rules.  Such
arbitration shall be confidential and private and conducted in accordance with
the Rules. Any such arbitration proceeding shall take place in New York City
before a single arbitrator (rather than a panel of arbitrators).  Each party
shall bear its respective costs (including attorney’s fees, and there shall be
no award of attorney’s fees. Judgment upon the final award(s) rendered by such
arbitrator, after giving effect to the AAA internal appeals process, may be
entered in any court having jurisdiction thereof. The determination of the
arbitrator shall be conclusive and binding on the Employer (or its affiliates,
where applicable) and Executive.

 

10.  Conflicting Agreements.  Executive hereby represents and warrants that the
execution of this Agreement and the performance of his obligations hereunder
will not breach or be in conflict with any other agreement to which he is a
party or is bound, and that he is not now subject to any covenants against
competition or similar covenants which would affect the performance of his
obligations hereunder.

 

11.  Notices.  All notices or other communications required or permitted to be
given hereunder shall be in writing and shall be delivered by hand and or sent
by email (with electronic return receipt) or sent, postage prepaid, by
registered or certified mail or overnight courier service and shall be deemed
given when so delivered by hand, if emailed, the same day as it is sent if
during normal business hours (or if not, then the next business day), or if
mailed, three (3) days after mailing (one (1) business day in the case of
express mail or overnight courier service), as follows:

 

(a)   if to Executive:

 

Andrew Mathias, at the address shown on the execution page hereof.

 

(b)   if to the Employer:

 

SL Green Realty Corp.
420 Lexington Avenue
New York, New York 10170

Attn:  General Counsel
Email: andrew.levine@slgreen.com

 

With a copy to:

 

Goodwin Procter LLP

100 Northern Avenue

Boston, Massachusetts 02210

Attention:  Daniel P. Adams

Email: dadams@goodwinlaw.com

 

or such other address as either party may from time to time specify by written
notice to the other party hereto.

 

12.  Amendments.  No amendment or modification of this Agreement shall be
effective unless it shall be in writing and signed by the parties hereto. No
waiver of rights under this Agreement shall be effective against any party
hereto unless in writing and signed by such party.

 

13.  Severability.  If any provision of this Agreement (or any portion thereof)
or the application of any such provision (or any portion thereof) to any person
or circumstances shall be held invalid, illegal or

 

18

--------------------------------------------------------------------------------



 

unenforceable in any respect by a court of competent jurisdiction, such
invalidity, illegality or unenforceability shall not affect any other provision
hereof (or the remaining portion hereof) or the application of such provision to
any other persons or circumstances.

 

14.  Withholding.  The Employer shall be entitled to withhold from any payments
or deemed payments any amount of tax withholding it determines to be required by
law.

 

15.  Successors and Assigns.  This Agreement shall be binding upon and inure to
the benefit of both parties and their respective successors and assigns,
including any corporation with which or into which the Employer may be merged or
which may succeed to its assets or business, provided, however, that the
obligations of Executive are personal and shall not be assigned by him.  This
Agreement shall inure to the benefit of and be enforceable by Executive’s
personal and legal representatives, executors, administrators, assigns, heirs,
distributees, devisees and legatees.

 

16.  Counterparts.  This Agreement may be executed in one or more counterparts,
all of which shall be considered one and the same agreement, and shall become
effective when one or more such counterparts have been signed by each of the
parties and delivered to the other party.

 

17.  Governing Law.  This Agreement shall be governed by and construed in
accordance with the laws of the State of New York applicable to agreements made
and to be performed entirely within such State, without regard to the conflicts
of law principles of such State.

 

18.  Choice of Venue.  Subject to the provisions of Section 9, Executive and the
Employer each agree to submit to the jurisdiction of the United States District
Court for the Southern District of New York or the Supreme Court of the State of
New York, New York County, for the purpose of any action to enforce any of the
terms of this Agreement.

 

19.  Parachutes.

 

(a)   Notwithstanding any other provision of this Agreement, if all or any
portion of the payments and benefits provided under this Agreement (including
without limitation any accelerated vesting and any other payment or benefit
received in connection with a Change-in-Control or the termination of
Executive’s employment), or any other payments and benefits which Executive
receives or is entitled to receive under any plan, program, arrangement or other
agreement, whether from the Employer or an affiliate of the Employer, or any
combination of the foregoing, would constitute an excess “parachute payment”
within the meaning of Section 280G of the Code (whether or not under an existing
plan, arrangement or other agreement) (each such parachute payment, a “Parachute
Payment”), and would result in the imposition on Executive of an excise tax
under Section 4999 of the Code or any successor thereto, then the following
provisions shall apply:

 

(i)            If the Parachute Payments, reduced by the sum of (1) the Excise
Tax and (2) the total of the federal, state, and local income and employment
taxes payable by Executive on the amount of the Parachute Payments which is in
excess of the Threshold Amount, are greater than or equal to the Threshold
Amount, Executive shall be entitled to the full benefits payable under this
Agreement.

 

(ii)           If the Threshold Amount is less than (x) the Parachute Payments,
but greater than (y) the Parachute Payments reduced by the sum of (1) the Excise
Tax and (2) the total of the federal, state, and local income and employment
taxes on the amount of the Parachute Payments which is in excess of the
Threshold Amount, then the Parachute

 

19

--------------------------------------------------------------------------------



 

Payments shall be reduced (but not below zero) to the extent necessary so that
the Parachute Payment shall not exceed the Threshold Amount.  In such event, the
Parachute Payments shall be reduced in the following order, in each case, in
reverse chronological order beginning with the Parachute Payments that are to be
paid the furthest in time from consummation of the transaction that is subject
to Section 280G of the Code:  (1) cash payments not subject to Section 409A of
the Code; (2) cash payments subject to Section 409A of the Code;
(3) equity-based payments and acceleration; and (4) non-cash forms of benefits;
provided that in the case of all the foregoing Parachute Payments all amounts or
payments that are not subject to calculation under Treas. Reg. §1.280G-1,
Q&A-24(b) or (c) shall be reduced before any amounts that are subject to
calculation under Treas. Reg. §1.280G-1, Q&A-24(b) or (c).

 

(b)   For the purposes of this Section 19, “Threshold Amount” shall mean three
times Executive’s “base amount” within the meaning of Section 280G(b)(3) of the
Code and the regulations promulgated thereunder less one dollar ($1.00); and
“Excise Tax” shall mean the excise tax imposed by Section 4999 of the Code, and
any interest or penalties incurred by Executive with respect to such excise tax.

 

(c)   The determination as to which of the alternative provisions of
Section 19(a) shall apply to Executive shall be made by a certified public
accounting firm of national reputation reasonably selected by the Employer and
approved of by Executive, with such approval not to be unreasonably withheld
(the “Accountant”), which shall provide detailed supporting calculations both to
the Employer and the Executive within fifteen (15) business days of the date of
termination, if applicable, or at such earlier time as is reasonably requested
by the Employer or Executive.  Executive and the Employer shall provide the
Accountant with all information which the Accountant reasonably deems necessary
in computing the Threshold Amount. For purposes of determining which of the
alternative provisions of Section 19(a) shall apply Executive shall be deemed to
pay federal income taxes at the highest marginal rate of federal income taxation
applicable to individuals for the calendar year in which the determination is to
be made, and state and local income taxes at the highest marginal rates of
individual taxation in each applicable state and locality, net of the maximum
reduction in federal income taxes which could be obtained from deduction of such
state and local taxes. For purposes of determining whether and the extent to
which the Parachute Payments will be subject to the Excise Tax, (i) no portion
of the Parachute Payments the receipt or enjoyment of which Executive shall have
waived at such time and in such manner as not to constitute a “payment” within
the meaning of Section 280G(b) of the Code shall be taken into account; (ii) no
portion of the Parachute Payments shall be taken into account which, in the
written opinion of the Accountant, does not constitute a “parachute payment”
within the meaning of Section 280G(b)(2) of the Code (including by reason of
Section 280G(b)(4)(A) of the Code) and, in calculating the Excise Tax, no
portion of such Parachute Payments shall be taken into account which, in the
opinion of the Accountant, constitutes reasonable compensation for services
actually rendered, within the meaning of Section 280G(b)(4)(B) of the Code, in
excess of the “base amount” (as defined in Section 280G(b)(3) of the Code)
allocable to such reasonable compensation; and (iii) the value of any non-cash
benefit or any deferred payment or benefit included in the Parachute Payments
shall be determined by the Accountant in accordance with the principles of
Sections 280G(d)(3) and (4) of the Code.  Any determination by the Accountant
shall be binding upon the Employer and Executive.

 

20.  Section 409A.

 

(a)   Anything in this Agreement to the contrary notwithstanding, if at the time
of Executive’s separation from service within the meaning of Section 409A of the
Code, the

 

20

--------------------------------------------------------------------------------



 

Employer determines that Executive is a “specified employee” within the meaning
of Section 409A(a)(2)(B)(i) of the Code, then to the extent any payment or
benefit that Executive becomes entitled to under this Agreement on account of
Executive’s separation from service would be considered deferred compensation
subject to the 20 percent additional tax imposed pursuant to Section 409A(a) of
the Code as a result of the application of Section 409A(a)(2)(B)(i) of the Code,
such payment shall not be payable and such benefit shall not be provided until
the date that is the earlier of (A) six (6) months and one day after Executive’s
separation from service, or (B) Executive’s death.  If any such delayed cash
payment is otherwise payable on an installment basis, the first payment shall
include a catch-up payment covering amounts that would otherwise have been paid
during the six-month period but for the application of this provision, and the
balance of the installments shall be payable in accordance with their original
schedule.  Any payments delayed pursuant to this Section 20(a) shall bear
interest during the period of such delay at the simple rate of 5% per annum.

 

(b)   The parties intend that this Agreement will be administered in accordance
with Section 409A of the Code and that the compensation arrangements under this
Agreement be in full compliance with Section 409A of the Code.  This Agreement
shall be construed in a manner to give effect to such intention.  To the extent
that any provision of this Agreement is ambiguous as to its compliance with
Section 409A of the Code, the provision shall be read in such a manner so that
all payments hereunder comply with Section 409A of the Code.  The parties agree
that this Agreement may be amended, as reasonably requested by either party, and
as may be necessary to fully comply with Section 409A of the Code and all
related rules and regulations in order to preserve the payments and benefits
provided hereunder without additional cost to either party.

 

(c)   To the extent that any payment or benefit described in this Agreement
constitutes “non-qualified deferred compensation” under Section 409A of the
Code, and to the extent that such payment or benefit is payable upon Executive’s
termination of employment, then such payments or benefits shall be payable only
upon Executive’s “separation from service.”  The determination of whether and
when a separation from service has occurred shall be made in accordance with the
presumptions set forth in Treasury Regulation Section 1.409A-1(h).

 

(d)   Each payment under this Agreement or otherwise (including any installment
payments) shall be treated as a separate payment for purposes of Section 409A of
the Code.

 

(e)   All in-kind benefits provided and expenses eligible for reimbursement
under this Agreement must be provided by the Employer or incurred by Executive
during the time periods set forth in this Agreement.  All reimbursements shall
be paid as soon as administratively practicable, but in no event shall any
reimbursement be paid after the last day of the taxable year following the
taxable year in which the expense was incurred.  The amount of in-kind benefits
provided or reimbursable expenses incurred in one taxable year shall not affect
the in-kind benefits to be provided or the expenses eligible for reimbursement
in any other taxable year.  Such right to reimbursement or in-kind benefits is
not subject to liquidation or exchange for another benefit.

 

(f)    The Employer makes no representation or warranty and shall have no
liability to Executive or any other person if any provisions of this Agreement
are determined to constitute deferred compensation subject to Section 409A of
the Code but do not satisfy an exemption from, or the conditions of, such
Section.

 

21.  Entire Agreement.  This Agreement (including, without limit, any attached
exhibits hereto and any equity and award agreements referred to herein or
therein) contains the entire agreement and

 

21

--------------------------------------------------------------------------------



 

understanding between the parties hereto with respect to the subject matter
hereof and, as of the Effective Date, supersedes all prior agreements and
understandings relating to such subject matter, including, without limitation,
the Prior Agreement; provided, however, that no provision in this Agreement
shall be construed to adversely affect any of Executive’s rights to compensation
or benefits (including equity compensation) payable in accordance with the terms
of the Prior Agreement (and applicable equity award agreements) or any of
Executive’s rights to indemnification with respect to Executive’s service under
the Prior Agreement.  The parties hereto shall not be liable or bound to any
other party in any manner by any representations, warranties or covenants
relating to such subject matter except as specifically set forth herein.

 

22.  Section Headings.  Section headings used in this Agreement are included for
convenience of reference only and will not affect the meaning of any provision
of this Agreement.

 

23.  Board Approval.  The Employer represents that the Board (or the
Compensation Committee thereof) has approved this Agreement.

 

[Remainder of page intentionally left blank]

 

22

--------------------------------------------------------------------------------



 

IN WITNESS WHEREOF, this Agreement is entered into as of the date and year first
written above.

 

 

 

SL GREEN REALTY CORP.

 

 

 

 

 

By:

/s/ Marc Holliday

 

 

 

Name: Marc Holliday

 

 

 

Title: Chief Executive Officer

 

 

 

EXECUTIVE:

 

 

 

 

 

/s/ Andrew Mathias

 

 

Name: Andrew Mathias

 

 

 

[Signature Page to Amended and Restated Employment and Noncompetition Agreement]

 

--------------------------------------------------------------------------------



 

EXHIBIT A

 

Annual Time-Based Equity Awards

 

Any LTIP Units granted pursuant to Section 3(c) of this Agreement will be
granted pursuant to definitive documentation consistent with the Employer’s
general practices for documentation for such awards, subject to the following:

 

The award agreements will provide that Executive may not sell, assign, transfer,
or otherwise encumber or dispose of the LTIP Units until the earlier of (i) the
date that is three years after the grant date of such LTIP Units, (ii) the
termination of Executive’s employment or (iii) a Change-in-Control.

 

The award agreements will provide for cash distributions to be paid (and not to
be forfeitable or repayable) on all LTIP Units granted whether vested or not on
a current basis.

 

The award agreements will provide for full acceleration of vesting of the LTIP
Units in the event of any of (i) Executive’s termination for Good Reason
(including in connection with, or within 18 months of, a Change in Control) or
if Executive is terminated without Cause (including as a result of the
Employer’s election to not renew the Current Term or any Renewal Term, as
applicable), (ii) Executive’s termination of employment due to death or
disability, or (iii) Executive’s resignation following the expiration of the
Employment Period, in any case, regardless of whether such termination occurs
during the Employment Period or thereafter. Other terminations prior to
time-based vesting or acceleration will result in forfeiture of all unvested
amounts.

 

A-1

--------------------------------------------------------------------------------



 

EXHIBIT B

 

Annual Performance-Based Equity Awards

 

Any LTIP Units granted pursuant to Section 3(d) of this Agreement will be
granted pursuant to definitive documentation consistent with the Employer’s
general practices for documentation for such awards, subject to the following:

 

1.              Performance-Based Vesting:  Earning of each LTIP Unit grant will
be structured in the manner set forth below, with (i) one-half of each grant
eligible to be earned based on operating performance over a one-year period
(with a modifier based on absolute TSR performance over a three-year period)
(with linear interpolation for earning between levels), and (ii) one-half of
each grant eligible to be earned based on relative TSR performance over a
three-year period (with linear interpolation for earning between levels):

 

Operating Performance over 1 Year (50% of Award)*

 

 

 

Threshold

 

Target

 

Maximum

 

LTIP Units Earned (% of Target)

 

50

%

100

%

200

%

 

Relative TSR over 3 Years (50% of Award)

 

 

 

Threshold

 

Target

 

Maximum

 

LTIP Units Earned (% of Target)

 

50

%

100

%

225

%

 

--------------------------------------------------------------------------------

* Amount earned to be modified up or down by up to 12.5% of the amount otherwise
earned based on absolute TSR over 3 years

 

The specific hurdles for operating performance will be determined by the
Compensation Committee at the time of each grant; however the categories will
likely include, but not be limited to, the following: Manhattan Same Store
occupancy targets, consolidated debt to EBITDA (Fitch defined) targets, and FAD
targets (calculated on a normalized basis for purposes of year-over-year
comparison). Unless accelerated, operating performance for each grant will be
measured for the fiscal year in which the grant was made.

 

The specific hurdles for the absolute TSR modifier will be as set forth below
for the LTIP Units to be granted in 2019 (with linear interpolation between
levels). Unless accelerated, TSR (per annum) will be calculated on a simple,
non-compounded basis based on TSR over the three-year period beginning
January 1st in the year in which the LTIP Units are granted. For LTIP Units
granted in 2020 and thereafter, the TSR (per annum) will be subject to review
and adjustment for each subsequent grant at the discretion of the Compensation
Committee, but the structure will otherwise remain the same.

 

Absolute TSR Modifier

 

 

 

Threshold

 

Target

 

Maximum

 

Percent Modifier

 

87.5

%

100.0

%

112.5

%

TSR (per annum)

 

3.50

%

5.50

%

7.50

%

 

The specific hurdles for the relative TSR component will be as set forth below
for the LTIP Units to be granted in 2019 (with linear interpolation between
levels), with relative TSR to be calculated based on the Employer’s TSR relative
to that of the other companies included in the SNL Office Index, calculated on
consistent basis across all companies. Unless accelerated, relative TSR will be
calculated over the three-year period beginning January 1st in the year in which
the LTIP Units are

 

B-1

--------------------------------------------------------------------------------



 

granted. The hurdles for the relative TSR component will be subject to review
and adjustment for each subsequent grant at the discretion of the Compensation
Committee, but the structure will otherwise remain the same.

 

Relative TSR Component

 

 

 

Threshold

 

Target

 

Maximum

 

Percentage Earned

 

50%

 

100%

 

225%

 

Relative TSR

 

33rd percentile

 

50th percentile

 

67th percentile

 

 

2.              Time-Based Vesting: The LTIP Units will be subject to time-based
vesting conditions. Subject to the provisions below, the LTIP Units will vest on
December 31st of the third year following the grant (subject to
performance-based vesting), if and as employment continues through such dates.

 

3.              Continued Participation; Deemed Performance: Each award
agreement will provide that the LTIP Units issued pursuant to such award
agreement will remain outstanding (subject to earning based on achievement of
performance-based vesting hurdles) or, in the event that performance-based
vesting had already occurred, will vest in the event that, prior to the
conclusion of the applicable performance period for such award, either
(i) Executive terminates his employment for Good Reason or is terminated without
Cause (including as a result of the Employer’s election to not renew the Current
Term or any Renewal Term, as applicable), (ii) Executive’s employment is
terminated due to death or disability, or (iii) Executive’s resignation
following the expiration of the Employment Period, in any case, regardless of
whether such termination occurs during the Employment Period or thereafter.
Other terminations prior to time-based vesting or acceleration will result in
forfeiture of the full award. In addition, each award agreement will provide
that if Executive terminates his employment for Good Reason or is terminated
without Cause (including as a result of the Employer’s election to not renew the
Current Term or any Renewal Term, as applicable), operating performance (to the
extent the one-year performance period had not elapsed) will be deemed to have
been achieved at maximum, subject to the absolute TSR modifier, which will
continue to apply in accordance with its terms.

 

4.              Change-in-Control: Each equity award agreement will provide that
if a Change-in-Control occurs prior to (a) the vesting of the LTIP Units and
(b) the termination of Executive’s employment, then performance-based vesting
will be measured in accordance with the vesting criteria set forth in the
applicable award agreement from the beginning of the applicable performance
period through the date of the Change-in-Control (as opposed to the period
otherwise provided in such award agreement), but vesting of the LTIP Units will
remain subject to Executive’s continued employment through the vesting date,
subject to the acceleration of all earned LTIP Units in the circumstances set
forth above. For purposes of measuring performance in the event of a
Change-in-Control prior to the end of an applicable performance period,
(i) operating performance (to the extent the one-year performance period had not
elapsed) will be deemed to have been achieved at target and (ii) absolute and
relative TSR performance (to the extent the three-year performance period had
not elapsed) will be measured based on actual, annualized performance through
the date of the Change-in-Control (using the transaction price, or closest
approximation, to the extent applicable) measured against the performance
hurdles set forth in the applicable award agreement on a prorated basis. These
provisions will continue to apply regardless of whether a Change-in-Control
occurs during or after the term of any employment agreement.

 

B-2

--------------------------------------------------------------------------------



 

5.              No Sell:  Executive may not sell, assign, transfer, or otherwise
encumber or dispose of LTIP Units until the earlier of (i) the date that is
three years after such LTIP Units were granted, (ii) the termination of
Executive’s employment or (iii) a Change-in-Control.

 

6.              Distributions:  The Special LTIP Unit Sharing Percentage will
equal 10% and the Distribution Participation Date will be the vesting date. To
the extent the aggregate amount of distributions that would have been received
on vested LTIP Units from the grant date of each award through the vesting date
(if the Distribution Participation Date had been the issuance date) exceeds the
amount of the Special LTIP Unit Distribution that Executive becomes entitled to
upon such vesting date, Executive will be entitled to receive a cash payment in
such amount on such vesting date.

 

7.              Units Granted:  The maximum number of LTIP Units that could be
earned will be granted and any LTIP Units that do not vest will be subsequently
forfeited.

 

B-3

--------------------------------------------------------------------------------



 

EXHIBIT C

 

Form of General Release

 

GENERAL RELEASE

 

WHEREAS, Andrew Mathias (hereinafter referred to as “Executive”) and SL Green
Realty Corp., a Maryland corporation (hereinafter referred to as “Employer”) are
parties to an Amended and Restated Employment and Noncompetition Agreement,
dated as of December 21, 2018 (the “Employment Agreement”), which provided for
Executive’s employment with Employer on the terms and conditions specified
therein; and

 

WHEREAS, pursuant to Section 7 of the Employment Agreement, Executive has agreed
to execute a General Release of the type and nature set forth herein as a
condition to his entitlement to certain payments and benefits upon his
termination of employment with Employer; and

 

NOW, THEREFORE, in consideration of the premises and mutual promises herein
contained and for other good and valuable consideration received or to be
received by Executive in accordance with the terms of the Employment Agreement,
it is agreed as follows:

 

1.                                      Excluding enforcement of the covenants,
promises and/or rights reserved herein (including but not limited to those
contained in paragraph 3 below), (a) Executive hereby irrevocably and
unconditionally waives, releases, settles (gives up), acquits and forever
discharges Employer and each of Employer’s owners, stockholders, predecessors,
successors, assigns, directors, officers, employees, divisions, subsidiaries,
affiliates (and directors, officers and employees of such companies, divisions,
subsidiaries and affiliates) and all persons acting by, through, under or in
concert with any of them (collectively, the “Releasees”), or any of them, from
any and all charges, complaints, claims, liabilities, obligations, promises,
agreements, controversies, damages, actions, causes of action, suits, rights,
demands, costs, losses, debts and expenses (including attorneys’ fees and costs
actually incurred) of any nature whatsoever, known or unknown, suspected or
unsuspected, including, but not limited to, any claims for salary, salary
increases, alleged promotions, expanded job responsibilities, constructive
discharge, misrepresentation, bonuses, equity awards of any kind, severance
payments, unvested retirement benefits, vacation entitlements, benefits, moving
expenses, business expenses, attorneys’ fees, any claims which he may have under
any contract or policy (whether such contract or policy is written or oral,
express or implied), rights arising out of alleged violations of any covenant of
good faith and fair dealing (express or implied), any tort, any legal
restrictions on Employer’s right to terminate employees, and any claims which he
may have based upon any Federal, state or other governmental statute, regulation
or ordinance, including, without limitation, Title VII of the Civil Rights Act
of 1964, as amended, the Federal Age Discrimination In Employment Act of 1967,
as amended (“ADEA”), the Employee Retirement Income Security Act of 1974, as
amended (“ERISA”), the American with Disabilities Act, as amended (“ADA”), the
Civil Rights Act of 1991, as amended, the Rehabilitation Act of 1973, as
amended, the Older Workers Benefit Protection Act, as amended (“OWBPA”), the
Worker Adjustment Retraining and Notification Act, as amended (“WARN”), the Fair
Labor Standards Act, as amended (“FLSA”), the Occupational Safety and Health Act
of 1970 (“OSHA”), the Family and Medical Leave Act of 1993, as amended (“FMLA”),
the New York State Human Rights Law, as amended, the New York Labor Act, as
amended, the New York Equal Pay Law, as amended, the New York Civil Rights Law,
as amended, the New York Rights of Persons With Disabilities Law, as amended,
and the New York Equal Rights Law, as amended, the Sarbanes-Oxley Act of 2002,
as amended (“SOX”), and Section 409A of the Internal Revenue Code of 1986, as
amended (“Section 409A”), that Executive now has, or has ever had, or ever shall
have, against each or any of the Releasees, by reason of any and all acts,
omissions, events, circumstances or facts existing or occurring up through the
date of Executive’s

 

C-1

--------------------------------------------------------------------------------



 

execution hereof that directly or indirectly arise out of, relate to, or are
connected with, Executive’s services to, or employment by Employer (any of the
foregoing being a “Claim” or, collectively, the “Claims”); provided, that the
foregoing shall not preclude Executive from exercising any legally protected
whistleblower rights (including under Rule 21F under the Exchange Act) or rights
concerning the defense of trade secrets pursuant to Section 1833 of title 18 of
the United States Code; and (b) Executive will not now, or in the future, accept
any recovery (including monetary damages or any form of personal relief) in any
forum, nor will he pursue or institute any Claim against any of the Releasees.

 

2.                                      Employer hereby irrevocably and
unconditionally waives, releases, settles (gives up), acquits and forever
discharges Executive and each of his respective heirs, executors,
administrators, representatives, agents, successors and assigns (“Executive
Parties”), or any of them, from any and all charges, complaints, claims,
liabilities, obligations, promises, agreements, controversies, damages, actions,
causes of action, suits, rights, demands, costs, losses, debts and expenses
(including attorneys’ fees and costs actually incurred) of any nature
whatsoever, known or unknown, suspected or unsuspected, that Employer now has,
or has ever had, or ever shall have, against Executive Parties, by reason of any
and all acts, omissions, events, circumstances or facts existing or occurring
through the date of Employer execution of this General Release that directly or
indirectly arise out of, relate to, or are connected with, Executive’s services
to, or employment by Employer; provided, however, that this General Release
shall not apply to (x) any of the continuing obligations of Executive under the
Employment Agreement, or under any agreements, plans, contracts, documents or
programs described or referenced in the Employment Agreement or (y) claims
against Executive relating to or arising out of any act of fraud, intentional
misappropriation of funds, embezzlement or any other action with regard to
Employer or any of its affiliated companies that constitutes a felony under any
federal or state statute committed by Executive during the course of Executive’s
employment with Employer or its affiliates.

 

3.                                      Notwithstanding the foregoing, neither
Employer nor Executive has waived and/or relinquished any rights it or he may
have to file any Claim that cannot be waived and/or relinquished pursuant to
applicable laws, including, in the case of Executive, the right to file a charge
or participate in any investigation with the Equal Employment Opportunity
Commission or any other governmental or administrative agency that is
responsible for enforcing a law on behalf of the government; provided, that
Executive does waive the right to receive any monetary or other recovery, should
any agency or any other person pursue any claims on Executive’s behalf arising
out of any claim released pursuant to this Agreement. Moreover, this General
Release shall not apply to (a) any of the continuing obligations of Employer or
any other Releasee under the Employment Agreement (including, without
limitation, Executive’s rights to indemnification, advancement of expenses and
directors’ and officers’ insurance coverage), or under any agreements, plans,
contracts, documents or programs described or referenced in the Employment
Agreement or any other written agreement entered into between Executive and
Employer or any of its affiliates, (b) any rights Executive may have to obtain
contribution or indemnity against Employer or any other Releasee pursuant to
contract, Employer’s or its affiliates’ charter and by-laws or similar
organizational documents or otherwise, (c) any rights Executive may have to
enforce the terms of this General Release or the Employment Agreement
(including, without limitation, enforcing Employer’s obligation to provide
severance payments and benefits and accelerated vesting of equity awards),
(d) any claims with respect to the items described in Sections 4 and 7(e) of the
Employment Agreement, and (e) any rights of Executive in connection with his
interest as a stockholder, limited partner, optionholder or other equity holder
of Employer or any of its affiliates whether under agreements between Executive
and Employer or any of its affiliates or otherwise, including, without
limitation, agreements relating to Executive’s investment in One Vanderbilt PI
LLC.

 

4.                                      Executive understands that he has been
given a period of twenty-one (21) days to review and consider this General
Release before signing it pursuant to the ADEA.  Executive further understands

 

C-2

--------------------------------------------------------------------------------



 

that he may use as much of this 21—day period as Executive wishes prior to
signing.

 

5.                                      Executive acknowledges and represents
that he understands that he may revoke the General Release set forth in
paragraph 1, including, the waiver of his rights under the Age Discrimination in
Employment Act of 1967, as amended, effectuated in this General Release, within
seven (7) days of signing this General Release.  Revocation can be made by
delivering a written notice of revocation to the General Counsel, Executive Vice
President and Corporate Secretary, SL Green Realty Corp., 420 Lexington Avenue,
New York, New York 10170.  For this revocation to be effective, written notice
must be received by the General Counsel, Executive Vice President and Corporate
Secretary no later than the close of business on the seventh day after Executive
signs this General Release. If Executive revokes the General Release set forth
in paragraph 1, Employer shall have no obligations to Executive under Sections
7(a)(i), (ii), (iii), (iv) or (v), or Section 7(d) of the Employment Agreement,
except to the extent specifically provided for therein.

 

6.                                      Executive and Employer respectively
represent and acknowledge that in executing this General Release neither of them
is relying upon, and has not relied upon, any representation or statement not
set forth herein made by any of the agents, representatives or attorneys of the
Releasees with regard to the subject matter, basis or effect of this General
Release or otherwise.

 

7.                                      This General Release shall not in any
way be construed as an admission (i) by any of the Releasees that any Releasee
has acted wrongfully or that Executive has any rights whatsoever against any of
the Releasees except as specifically set forth herein and (ii) by any of the
Executive Parties that any Executive Party has acted wrongfully or that Employer
has any rights whatsoever against any of the Executive Parties except as
specifically set forth herein, and each of the Releasees and Executive Parties
specifically disclaims any liability to any party for any wrongful acts.

 

8.                                      It is the desire and intent of the
parties hereto that the provisions of this General Release be enforced to the
fullest extent permissible under law.  Should there be any conflict between any
provision hereof and any present or future law, such law shall prevail, but the
provisions affected thereby shall be curtailed and limited only to the extent
necessary to bring them within the requirements of law, and the remaining
provisions of this General Release shall remain in full force and effect and be
fully valid and enforceable.

 

9                                         Executive represents and agrees that
Executive (a) has, to the extent he desires, discussed all aspects of this
General Release with his attorney, (b) has carefully read and fully understands
all of the provisions of this General Release, and (c) is voluntarily executing
this General Release.

 

10.                               This General Release shall be governed by, and
construed in accordance with, the laws of the State of New York, without giving
effect to the conflicts of laws principles thereof or to those of any other
jurisdiction which, in either case, could cause the application of the laws of
any jurisdiction other than the State of New York.  This General Release is
binding on the successors and assigns of the parties hereto; fully supersedes
any and all prior agreements or understandings between the parties hereto
pertaining to the subject matter hereof; and may not be changed except by
explicit written agreement to that effect subscribed by the parties hereto.

 

C-3

--------------------------------------------------------------------------------



 

This General Release is executed by Executive and Employer as of the         day
of            , 20   .

 

 

 

 

Andrew Mathias

 

 

 

SL GREEN REALTY CORP.

 

 

 

By:

 

 

 

 

 

Title:

 

C-4

--------------------------------------------------------------------------------